              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

FARMERS NEW WORLD LIFE                           )
INSURANCE COMPANY,                               )
                                                 )
Plaintiff,                                       )
                                                 )      Case No. CIV-17-1254-D
KEISHA JONES                                     )
DAVIS ATCHISON, SR.                              )
FANNIE ATCHISON,                                 )
J.H., a minor                                    )
L.M.H., a minor                                  )
I.E.S., a minor                                  )
                                                 )
Defendants.                                      )

                                         ORDER

       Defendants J. H., a minor; L. M. H., a minor; and I. E. S., a minor, (“the Children”)

have filed a Motion to Compel [Doc. No. 42] non-party City of Oklahoma City Police

Department (“OCPD”) to comply with the Children’s subpoena [Doc. No. 37-3]. The City

of Oklahoma City (“City”), on behalf of OCPD, has objected. [Doc. No. 49]. Defendant

Keisha Jones has responded [Doc. No. 50]. The matter is fully briefed and at issue.

                                    BACKGROUND

       This is an interpleader action arising from the murder of David Atchison, II, the

father of the minor Defendants, on January 8, 2017. Defendant Keisha Jones is the named

beneficiary on a Farmers New World Life Insurance Company insurance policy. She is

also the primary suspect in the murder of Mr. Atchison. [Doc. No. 16 at 4]; [Doc. No. 49

at 2]. Plaintiff Farmers New World Life Insurance Company filed this action seeking

interpleader relief on the basis of Oklahoma’s “slayer statute,” Okla. Stat. tit. 18, § 231,
and deposited the insurance policy proceeds along with accumulated statutory interest,

minus policy loans, with the Clerk of Court.

       The Children became aware of this action and the insurance policy in February 2018

when they were served with summons. The Children submitted a request to the OCPD

pursuant to the Open Records Act, Okla. Stat. tit. 51, § 24A, et. seq. OCPD denied the

request on March 27, 2018. The Children then issued a subpoena to Defendant City of

Oklahoma City requesting:

       Any and all reports and/or other records regarding the murder of David
       Atchison, II, on or about January 7-8, 2017. Please include any and all 911
       recordings; dash cam, body cam, and other video footage; photographs;
       witness statements; contact information; arrest and/or intake records; and any
       other physical or electronically-stored evidence.

[Doc. No. 37-3]. The City of Oklahoma City objected to the subpoena on behalf of OCPD

stating that the criminal investigation into the death of Mr. Atchison is ongoing and that

the release of the requested reports might interfere with the investigation. [Doc. No. 42-2].

To date, no charges have been filed in Mr. Atchison’s murder.

       The Children filed their Motion to Compel seeking compliance with the subpoena

or, in the alternative, an in-camera inspection of the investigative file on October 24, 2018.

The City of Oklahoma City responded in opposition on behalf of OCPD based on the law

enforcement investigative privilege and work product privilege. In the alternative, OCPD

joins the Children’s request for in-camera inspection and would agree to the presence of

counsel for the Children during the review but objects to the presence of counsel for

Defendant Keisha Jones. Defendant Keisha Jones objects to ex parte in-camera inspection

or any production of discovery that is not likewise provided to her.


                                               2
        
        
                                      DISCUSSION

       “The law enforcement investigative privilege is ‘based primarily on the harm to law

enforcement efforts which might arise from public disclosure of ... investigatory files’ and

bars disclosure of facts.” United States v. Winner, 641 F.2d 825, 831 (10th Cir. 1981)

(quoting Black v. Sheraton Corporation, 564 F.2d 531, 541 (D.C. Cir. 1977). The purpose

of the privilege is to “prevent disclosure of techniques and procedure, to preserve

confidential sources, to protect witness and law enforcement personnel, to protect privacy,

and to prevent interference with an investigation.” Patel v. Hall, 14CV069F14CV069F,

2015 WL 13439799, at *2 (D. Wyo. Sept. 1, 2015) (citing In re M & L Bus. Mach. Co.,

Inc., 161 B.R. 689, 693 (D. Colo. 1993) (internal citations omitted).

       “To assert the law enforcement evidentiary privilege, the responsible official in the

department must lodge a formal claim of privilege, after actual personal consideration,

specifying with particularity the information for which protection is sought, and explain

why the information falls within the scope of the privilege.” United States v. Winner, 641

F.2d 825, 831–32 (10th Cir. 1981) (internal citations omitted). The Children assert that

OCPD has failed to comply with these requirements.

       The Court agrees with the Children. The only objections received on behalf of

OCPD are an email from an individual of unidentified position in the Oklahoma City

government and a letter from a municipal counselor. [Doc. No. 42-1]; [Doc. No. 42-2].

OCPD presents no formal claim from any responsible official within the department

indicating “personal consideration” and “specifying with particularity the information for

which protection is sought.” Instead, the City presents only the affidavit and search warrant


                                             3
        
        
along with a general objection that producing the requested information falls under the

privilege because it will harm the ongoing investigation. Such a broad explanation does

not comply with the requirements of Winner.

       Even if the Court had determined that OCPD appropriately claimed the privilege,

the inquiry would not end there. The law enforcement investigative privilege is qualified.

United States v. Malik, 15-CV-9092-CM-TJJ, 2016 WL 3167307, at *10 (D. Kan. June 7,

2016). “The public interest in nondisclosure must be balanced against the need of a

particular litigant for access to the privileged information. The process of identifying and

weighing the competing interests cannot be avoided.” Nat'l Union Fire Ins. Co. of

Pittsburgh, Pa. v. F.D.I.C., CIV. A. 93-2471-GTV, 1995 WL 104835, at *4 (D. Kan. Mar.

7, 1995) (quoting In re Sealed Case, 856 F.2d 268, 272 (D.C.Cir.1988) (citations omitted

in original)). “The privilege may be overridden by the movant's ‘substantial need for the

documents and its inability to obtain their substantial equivalent by other means.’” In re M

& L Bus. Mach. Co., Inc., 161 B.R. 689, 693 (D. Colo. 1993) (quoting United States v.

Davis, 131 F.R.D. 391, 395 (S.D.N.Y.1990)) (internal citations omitted). 1

                                                                   
1
  OCPD makes a brief argument that the investigative file is considered work product,
citing to Moore v. State, 740 P.2d 731, 736 (Okla. Crim. App. 1987), a criminal case.
Moore held that denial of discovery of scientific test results and reports was in error
because it “was material to the issue of the appellant’s guilt or innocence.” Id. The Court
finds Moore unpersuasive as Moore discusses discovery and work product only in the
context of state criminal proceedings and found the subject discovery to be outside the
scope of work product. In Sadler v. State, 1993 OK CR 2, 846 P.2d 377, 382, the Oklahoma
Court of Criminal Appeals refers to this privilege as applying when investigative
“testimony or reports are used by the prosecutor against a defendant in a criminal case.”
OCPD fails to provide any argument or authority as to how the purported privilege applies
to a civil proceeding in federal court.



                                                                      4
        
        
       OCPD agrees with the Children that Defendant Keisha Jones is a suspect in the

murder of the Children’s father. Based on that fact, OCPD argues that production of the

requested investigatory materials “would effectively put Ms. Jones on notice of evidence

the OCPD has compiled against Ms. Jones as well as any short comings in the

investigation,” thereby interfering with the ongoing murder investigation. The Court notes

that Mr. Atchison was murdered nearly two years ago, no charges have been filed, and no

arrest made. The Court also notes that OCPD attached to its objection the probable cause

affidavit for the search warrant of Ms. Jones’ residence which outlines in detail the OCPD

investigation. [Doc. No. 49-2]. The affidavit itself informs Ms. Jones of the theory of the

case against her, the types of evidence in possession of OCPD at the time of the affidavit,

as well as the evidence sought through the search warrant. Based on the affidavit and the

absence of an arrest nearly two years after the murder, the Court finds OCPD has failed to

establish with particularity how production would harm the ongoing murder investigation.

       The Court finds the Children have made a compelling argument that the

investigative material is relevant and necessary to their case aimed at preventing Defendant

Keisha Jones from recovering a life insurance policy on the basis of her alleged

involvement in Mr. Atchison’s murder. The Children have also made a compelling

argument that this information can only be obtained from OCPD. However, before making

a final decision on the matter the Court will conduct an in-camera inspection of the

investigative file and/or all documents responsive to the subject subpoena.2

                                                                   
2
 Defendant Keisha Jones objects to an in-camera review of the material on the basis that
OKCPD seeks to limit any production to the Children. [Doc. No. 50] at 1. If the Court


                                                                      5
        
        
       IT IS THEREFORE ORDERED that OCPD shall produce to the chambers of the

undersigned judge within thirty (30) days from the date of receipt of this Order, all

materials responsive to the Children’s subpoena [Doc. No. 37-3].

       IT IS SO ORDERED this 17th day of December, 2018.




                                                                   
determines any of the material is discoverable, it will be produced to all parties pursuant to
further order of the Court.


                                                                      6
        
        
